DETAILED ACTION
The communication dated 11/18/2020 has been entered and fully considered.
Claims 1-5, and 7-14 have been amended. Claims 1-15 are pending with claim 15 being withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The Applicant’s amendments have overcome the 112(b) rejections in the Non-Final Office Action of 8/18/2020. Therefore, the 112(b) rejections have been withdrawn. 
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. The Applicant argues that HASSEL teaches valves in a fixed positional relationship with respect to the purported filter and HASSEL fails to teach any purported relative movement between any purported connection means and any purported filter. However, CL teaches that housing of the filter unit is proved with a removable upper part, in which opens the inlet of the wetting medium. If the upper part is lifted, then the filter element of the filter unit can be removed from the top of the lower part of the housing and cleaned [0008]. CL inherently teaches that the upper part is lifted, which Examiner is interpreting as a connection means, and the filter can be moved, therefore meeting the claim limitation. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hassel (U.S. PGPUB 2016/0207147), hereinafter HASSEL, in view of CL Schutzrechtsverwaltungs (DE 202012013036, provided in IDS of 9/19/2018), hereinafter CL.
  Regarding claim 1, HASSEL teaches: Apparatus for additively manufacturing of three-dimensional objects by means of successive layerwise selective irradiation and consolidation of layers of a build material which can be consolidated by means of an energy source (HASSEL teaches an additive processing apparatus (20) that can be used for additive manufacturing or fabrication techniques that involve building an article layer-by-layer from a powder material by consolidating selected portions of each successive layer of powder until the complete article is formed and can include, but not limited to, selective laser melting, direct metal laser sintering or laser powder forming [0030]), with a filter unit adapted to filter residues from at least one stream of process gas (HASSEL teaches the apparatus includes a gas recirculation loop (24) that includes at least one purification device (28) that is configured to remove impurities from the cover gas to generate clean cover gas [0033]. HASSEL further teaches the apparatus can include two purification devices, with one being a particle filter (128a) [0030; Fig. 2]), characterized by at least one positioning device adapted to at least partly automatically transfer the filter unit or at least a part of the filter unit between a disconnected state in which the filter unit or at least a part of the filter unit is disconnected from the stream of process gas to a connected state in which the filter unit is connected to the stream of process gas (HASSEL teaches that a valve (36) is provided to control flow of the cover gas into the chamber (22). The chamber (22) includes a vent or valve, represented at V, for venting the chamber (22) to facilitate controlling the pressure [0035]. The valve (36) can transfer the particle filter (128a) to a disconnected state or connected state by turning it on or off. Furthermore, HASSEL teaches the particle filter (128a), the gas scrubber (128b), or both, can be removable and/or regenerated and reused [0043]) by moving the filter unit towards at least one connection means and/or moving at least one connection means towards the filter unit.
HASSEL does not explicitly teach moving a connection with a filter unit. In the same field of endeavor, additive manufacturing, CL teaches a filter device (1) used for connection to a laser sintering or laser melting system and the filter device has a filter unit (4) connected to a blower unit (2) by means of a pipe (3), an input connection (5) of the filter unit (4) being connected to a gas outlet of the laser sintering or laser melting system [pg. 3, lines 80-88; Figs. 1-2]. , CL teaches that housing of the filter unit is proved with a removable upper part, in which opens the inlet of the wetting medium. If the upper part is lifted, then the filter element of the filter unit can be removed from the top of the lower part of the housing and cleaned [0008]. CL inherently teaches that the upper part is lifted, which Examiner is interpreting as a connection means, and the filter can be moved, therefore meeting the claim limitation. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to substitute the filter device of HASSEL, with the filter unit of CL, in order for the filter to be cleaned easily and safely and a laser sintering or laser melting system equipped with the filter device can be operated continuously without long interruptions [pg. 1, lines 30-33].
Regarding claim 11, HASSEL teaches: characterized in that the valve element connecting the apparatus with the filter unit is at least partly automated by a control unit and/or adapted to open upon contact with the corresponding connection means 
In the alternative, CL teaches laser sintering system separable housing (6) of a filter module (7), with all gas connections (9) leading to the outside from the housing inner area (8) of the filter module (7) being provided with shut-off valves (10) [pg. 3, lines 89-93]. CL further teaches gas surge valve [pg. 3, lines 111-113]. CL further teaches the filter module can be switched on automatically or manually via a switch [pg. 4, lines 129-130]. It would have been obvious to modify HASSEL by having valves, as suggested by CL, so after the filter module has been separated in these system components, a protective gas atmosphere does not have to be built up again [pg. 2, lines 49-52].
Regarding claim 12, CL teaches: characterized in that the positioning device is adapted to move the at least one connection means comprises a tube (CL teaches a filter device (1) used for connection to a laser sintering or laser melting system and the filter device has a filter unit (4) connected to a blower unit (2) by means of a pipe (3), an input connection (5) of the filter unit (4) being connected to a gas outlet of the laser sintering or laser melting system [pg. 3, lines 80-88; Figs. 1-2]).
Claims 2-6, 8, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hassel (U.S. PGPUB 2016/0207147), hereinafter HASSEL, in view of CL Schutzrechtsverwaltungs (DE 202012013036, provided in IDS of 9/19/2018), hereinafter CL, as applied to claim 1 above, and further in view of STROHM et al. (U.S. PGPUB 2003/0141239), hereinafter STROHM, and Schindler et al. (U.S. PGPUB 2015/0239085), hereinafter SCHINDLER.
Regarding claim 2, HASSEL and CL teach the filter unit being removable, however, HASSEL and CL are silent as to the positioning device comprising a lifting unit. In the same field of endeavor, filters, STROHM teaches moving a filter module (1) by a lifting unit [0060]. It 
In the alternative, in the same field of endeavor, lifting apparatus, SCHINDLER teaches a lifting apparatus having a lifting part that is movable in a linear manner between a working position and a rest position [0001]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HASSEL and CL, by having a lifting apparatus, as suggested by SCHINDLER, in order to position the filter unit precisely as defined by the positioning device [0007]. 
Regarding claim 3, HASSEL, CL and STROHM are silent as to the lifting unit comprising at least one drive means. In the same field of endeavor, lifting apparatus, SCHINDLER teaches a lifting part (11) and one drive device (18) for moving the lifting part (11) in the lifting direction [0006; 0035]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HASSEL, CL and STROHM, by having a drive means, as suggested by SCHINDLER, in order to position the part precisely as defined by the positioning device [0007] and precisely maintain the position [0017].
Regarding claim 4, HASSEL, CL and STROHM are silent as to the drive means is built as or comprises at least one hydraulic and/or pneumatic lifting element and/or at least one spindle drive and/or at least one chain drive and/or at least one work drive. In the same field of endeavor, lifting apparatus, SCHINDLER teaches each drive device (18) comprises a drive (19) that, in accordance with the example, consists of a double-acting fluid cylinder (20) [0035]. SCHINDLER further teaches the drive device may either comprise a controllable drive or also a 
Regarding claim 5, SCHINDLER further teaches: characterized in that the lifting unit comprises a toggle lever mechanism (SCHINDLER teaches the lifting apparatus (10) further comprises a toggle lever mechanism [0006; 0039]).
Regarding claim 6, HASSEL, CL and STROHM are silent as to the drive means connected with the toggle lever mechanism. In the same field of endeavor, drive means, SCHINDLER teaches the drive devices (18) that consists of a double-acting fluid cylinder, with the fluid cylinder preferably being a pneumatic cylinder [0017; 035]. SCHINDLER teaches each fluid cylinder (20) comprises two working chamber charged with pressured air, said chamber being fluidically separated from one another by the piston. The piston is connected to a piston rod (21), said piston rod projecting on one end from the cylinder housing. The free end of the piston rod is coupled with a toggle lever mechanism (22) and is in contact, for example with a toggle joint (31) of the toggle lever mechanism (22) [0035; 0017]. SCHINDLER further teaches it would also be possible to alternatively provide hydraulic cylinders. Alternatively to the cylinders described here, it would also be possible to use other controllable drive (19), for example, electric motors, linear motors  or the like, as the drive (19) for the drive device (18) [0037]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HASSEL, CL and STROHM, by having a 
Regarding claim 8, HASSEL and CL are silent as to the lifting unit having a holding element, in particular a fork element. In the same field of endeavor, lifting unit/filtration device, STROHM teaches a filter module (1) and moving the filter module (1) using a fork lift (80) and a lifting device which is not shown [0060; Fig. 10]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HASSEL and CL, by having a lifting apparatus, as suggested by STROHM, in order to more easily handle filter elements and replacement of the filter module or modules is easily possible [0010].
Regarding claim 10, HASSEL, CL and STROHM are silent as to the positioning device being self-locking. In the same field of endeavor, lifting apparatus, SCHINDLER teaches a clamping screw is used for locking the adjusted position in place [0045]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HASSEL, CL and STROHM, by having the lifting apparatus have a locking screw, as suggested by SCHINDLER, in order to prevent any adjustment and lock the position of the part in place [0045].
Regarding claim 14, HASSEL and CL teach the filter unit being removable, however, HASSEL and CL are silent as to the positioning device comprising a lifting unit. In the same field of endeavor, filters, STROHM teaches moving a filter module (1) by a lifting unit [0060]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HASSEL and CL, by having a lifting apparatus, as 
The lifting device in STROHM is silent as to a toggle lever mechanism. In the same field of endeavor, lifting apparatus, SCHINDLER teaches a lifting apparatus having a lifting part that is movable in a linear manner between a working position and a rest position [0001]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HASSEL, CL and STROHM, by having a lifting apparatus, as suggested by SCHINDLER, in order to position the filter unit precisely as defined by the positioning device [0007]. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hassel (U.S. PGPUB 2016/0207147), hereinafter HASSEL, CL Schutzrechtsverwaltungs (DE 202012013036, provided in IDS of 9/19/2018), hereinafter CL, STROHM et al. (U.S. PGPUB 2003/0141239), hereinafter STROHM, and Schindler et al. (U.S. PGPUB 2015/0239085), hereinafter SCHINDLER, as applied to claim 2 above, and further in view of Canossi (U.S. 7,364,422), hereinafter CANOSSI.
Regarding claim 7.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hassel (U.S. PGPUB 2016/0207147), hereinafter HASSEL, CL Schutzrechtsverwaltungs (DE 202012013036, provided in IDS of 9/19/2018), hereinafter CL, STROHM et al. (U.S. PGPUB 2003/0141239), hereinafter STROHM, and Schindler et al. (U.S. PGPUB 2015/0239085), hereinafter SCHINDLER, as applied to claim 8 above, and further in view of Davis et al. (U.S. 3,324,886), hereinafter DAVIS.
Regarding claim 9, HASSEL, CL, STROHM and SCHINDLER are silent as to the holding element connected to a plurality of lever arms. In the same field of endeavor, lifting filters, DAVIS teaches a pair of lever arms (88, 90) extend through slots of wall (96) of the fork lift holding the sanitation apparatus [Figs. 2-3; Col. 4, lines 35-52]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HASSEL, CL, STROHM and SCHINDLER, by having the holding element connected to one of the lever arms, as suggested by DAVIS, in order to improve an apparatus that is self-contained, efficient in operation and relatively economical [Col. 1, lines 66-68].
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hassel (U.S. PGPUB 2016/0207147), hereinafter HASSEL, CL Schutzrechtsverwaltungs (DE 202012013036, provided in IDS of 9/19/2018), hereinafter CL, as applied to claim 1 above, and further in view of Meixlsperger et al. (DE 102016203513, provided in the IDS of 9/19/2018), hereinafter MEIXLSPERGER.
Regarding claim 13, HASSEL teaches: characterized in that the filter unit is moveable (HASSEL teaches the particle filter (128a), the gas scrubber (128b), or both, can be removable and/or regenerated and reused [0043].). HASSEL and CL do not explicitly teach the filter is automatically movable. In the same field of endeavor, movable filters, MEIXLSPERGER . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M./Examiner, Art Unit 1748                

                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748